            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 1 of 28



                                                                 Honorable Marsha J. Pechman
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8

 9
      YOLANY PADILLA, et al.,                       Case No. 2:18-cv-00928-MJP
10
                          Plaintiffs-Petitioners,   PLAINTIFFS’ RESPONSE TO
11
                                                    DEFENDANTS’ MOTION TO
12                   v.                             DISMISS THIRD AMENDMEND
                                                    COMPLAINT
13    U.S. IMMIGRATION AND CUSTOMS
      ENFORCEMENT, et al.,                          Noted on Motion Calendar:
14                                                  June 21, 2019
                          Defendants-Respondents.
15
                                                    ORAL ARGUMENT REQUESTED
16

17

18
19

20

21

22

23

24

25
26



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS               NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT                                          615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                 Seattle, WA 98104
                                                                               Tel. (206) 957-8611
                 Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 2 of 28




 1                                                     TABLE OF CONTENTS

 2 INTRODUCTION .......................................................................................................................... 1

 3 BACKGROUND ............................................................................................................................ 1
   ARGUMENT .................................................................................................................................. 2
 4
     I. The Bond Hearing Class Claims Are Not Moot. ................................................................ 3
 5
     II. Bond Hearing Class Has Stated a Due Process Claim to a Prompt Bond Hearing. ........... 5
 6       A. Plaintiffs Have Due Process Rights. ............................................................................. 5
 7             B. Plaintiffs Have a Due Process Right to a Bond Hearing. ............................................. 7

 8                        1. Substantive Due Process Requires a Bond Hearing. ........................................ 8
                          2. Procedural Due Process Requires an Individualized Bond Hearing. ................ 9
 9
                          3. Defendants’ Other Due Process Arguments Lack Merit. ............................... 10
10
               C. Due Process Also Requires That the Hearing Be Promptly Afforded. ....................... 11
11        III. Plaintiffs Have Stated a Statutory Claim to a Bond Hearing. ........................................... 13
12             A. Plaintiffs Have Stated a Claim to a Bond Hearing under Section 1226(a). ................ 13

13             B. Plaintiffs Have Stated a Claim to a Bond Hearing under Section 1182(d)(5). ........... 15
          IV. Plaintiffs Have Stated a Claim Under the APA. ............................................................... 17
14
          V. Plaintiffs Are Entitled to Prompt Credible Fear Interviews.............................................. 19
15
               A. Plaintiffs Have a Due Process Right to a Prompt Credible Fear Interview. ............... 19
16             B. The Administrative Procedure Act (APA) Entitles Plaintiffs to a Prompt CFI. ......... 20
17             C. 8 U.S.C. § 1252(a)(2)(A)(iv) Does Not Bar Plaintiffs’ Prompt CFI Claims. ............. 21
          VI. Section 1252(f)(1) Does Not Bar Classwide Injunctive Relief. ....................................... 22
18
     CONCLUSION ............................................................................................................................. 24
19

20

21

22

23

24

25
26



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                                              NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT                                                                         615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                                                Seattle, WA 98104
                                                                                                              Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 3 of 28




 1                                           INTRODUCTION

 2          This Court already has rejected nearly all the arguments Defendants advance in their

 3 motion to dismiss, Dkt. 136, including their Rule 12(b)(1) and (6) claims that Plaintiffs and class

 4 members do not possess procedural due process rights to prompt credible fear interviews and

 5 subsequent bond hearings with procedural protections. Dkt. 91 (order denying motion to dismiss

 6 second amended complaint); Dkt. 100 (order denying motion to reconsider). As such, all that

 7 remains before this Court to decide on this motion is whether Defendants can eliminate bond

 8 hearings and in so doing, avoid giving effect to this Court’s prior order affording preliminary

 9 injunctive relief to ensure expeditious bond hearings with procedural safeguards. Because

10 Plaintiffs have a constitutional and statutory right to bond hearings, they have stated claims upon

11 which this Court can grant relief. The Court should deny Defendants’ motion.

12                                           BACKGROUND

13          Plaintiffs’ Second Amended Complaint, filed on August 22, 2018, alleged that

14 Defendants violate Plaintiffs’ rights to timely credible fear interviews and to prompt bond

15 hearings with the necessary procedural protections. Dkt. 26 ¶¶ 128, 137, 146-165. On September

16 18, 2018, former Attorney General Sessions self-certified the question of whether the Board of

17 Immigration Appeals (BIA) decision in Matter of X-K-, 23 I. & N. Dec. 731 (BIA 2005)—which

18 recognized that individuals like Plaintiffs are entitled to bond hearings before an immigration
19 judge—“should be overruled.” Matter of M-G-G-, 27 I. & N. Dec. 469 (A.G. 2018); see also

20 Matter of M-S-, 27 I. & N. Dec. 476 (A.G. 2018) (certifying the same issue on October 12,

21 2018). Neither former Attorney General Sessions nor his successors immediately ruled upon the

22 case.

23          In the intervening months, this Court denied in part Defendants’ motion to dismiss,

24 permitting Plaintiffs’ to proceed with their constitutional claims and Administrative Procedure

25 Act (APA) claim regarding procedural rights in bond hearings. See Dkt. 91. The Court
26 subsequently certified two nationwide classes. Dkt. 102 at 2. On April 5, 2019, the Court granted



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                     NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 1                                            615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                       Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
             Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 4 of 28




 1 Plaintiffs’ motion for a preliminary injunction for the Bond Hearing Class, recognizing that class

 2 members have “[a] constitutional right to press their due process claims, including their right to

 3 be free from indeterminate civil detention, and their right to have the bond hearing conducted in

 4 conformity with due process.” Dkt. 110 at 7.

 5          Eleven days after this Court ordered preliminary injunctive relief, Defendant Barr issued

 6 a decision in Matter of M-S-. That decision overruled Matter of X-K- and interpreted 8 U.S.C.

 7 § 1225(b)(1)(B)(ii) to hold that all noncitizens “transferred from expedited to full proceedings

 8 after establishing a credible fear are ineligible for bond,” but delayed implementation of the

 9 order for 90 days, until July 15, 2019. 27 I. & N. Dec. at 519 & n.8. Subsequently, Defendants

10 filed a motion to vacate the preliminary injunction based upon Matter of M-S-. See Dkt. 114.

11          On May 5, 2019, Plaintiffs filed a Third Amended Complaint, Dkt 130, which

12 Defendants now seek to dismiss, Dkt. 136. Plaintiffs also filed a motion to modify the existing

13 preliminary injunction to address Matter of M-S-. Dkt. 131. The Court granted the parties’

14 stipulated motion to stay the enforcement of the preliminary injunction until July 1, 2019,

15 allowing the parties time to complete briefing on their respective motions. Dkt. 129.

16                                              ARGUMENT

17          To prevail on their facial jurisdictional challenges, Defendants must demonstrate that

18 Plaintiffs’ allegations “are insufficient on their face to invoke federal jurisdiction.” Safe Air for
19 Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2004). As for the factual challenge, this Court

20 may grant Defendants’ motion only if “there is no genuine dispute as to any material fact”

21 regarding the jurisdictional issues. Fed. R. Civ. P. 56(a); see also Leite v. Crane Co., 749 F.3d

22 1117, 1121-22 (9th Cir. 2014). As for Defendants’ motion under Rule 12(b)(6), Plaintiffs need

23 only show that the “complaint . . . contain[s] sufficient factual matter . . . to state a claim to relief

24 that is plausible on its face.” Bain v. California Teachers Ass’n, 891 F.3d 1206, 1211 (9th Cir.

25 2018) (citation omitted). In conducting the Rule 12(b)(6) inquiry, the Court “presumes that the
26 facts alleged by the plaintiff are true . . . . [and] draw[s] all reasonable inferences from the



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                         NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 2                                                615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                           Seattle, WA 98104
                                                                                         Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 5 of 28




 1 complaint in [the plaintiff’s] favor.” Brown v. Elec. Arts, Inc., 724 F.3d 1235, 1247-48 (9th Cir.

 2 2013) (internal quotation marks omitted).

 3 I. The Bond Hearing Class Claims Are Not Moot.

 4          The Bond Hearing Class claims are not moot for two reasons. First, although Plaintiffs

 5 Vasquez and Padilla were released on bonds set by an immigration judge (IJ), they continue to

 6 “have a concrete interest” in this case, Chafin v. Chafin, 568 U.S. 165, 172 (2013) (internal

 7 quotation marks and citation omitted), because they face re-detention without a constitutionally

 8 adequate bond hearing as a result of Matter of M-S-. See Dkt. 130 ¶¶ 67, 97, 117-29. “As long as

 9 the parties have a concrete interest, however small, in the outcome of the litigation, the case is

10 not moot.” Chafin, 568 U.S. at 172 (citation omitted). Moreover, as this Court has already

11 recognized, Plaintiffs’ challenges to detention pending removal proceedings are “inherently

12 transitory” and therefore subject to the “capable of repetition yet evading review” exception to

13 mootness. Dkt. 102 at 8 (citing Rivera v. Holder, 307 F.R.D. 539, 548 (W.D. Wash. 2015)).

14          Defendants may revoke an IJ’s bond order at any time based on changed circumstances.

15 See 8 U.S.C. § 1226(b); 8 C.F.R. § 1236.1(c)(9). Defendants claim that Matter of M-S- is a

16 changed circumstance that eliminates Plaintiffs’ eligibility for a bond hearing, see, e.g., Dkt. 114

17 at 10, rendering their bond orders void ab initio. If and when their bonds are revoked, Plaintiffs

18 will be detained without any bond hearing—much less a prompt bond hearing that comports with
19 due process. Thus, Plaintiffs continue to have a concrete stake in the outcome of this litigation,

20 and their claims are not moot. For the same reason, Plaintiffs remain adequate class

21 representatives. See Amchem Prod., Inc. v. Windsor, 521 U.S. 591, 625-26 (1997).

22          Nonetheless, citing a declaration by Russell Holt, Acting Deputy Assistant Director of

23 Enforcement and Removal Operations for Immigration and Customs Enforcement (ICE),

24 Defendants assert that Plaintiffs’ claims are moot because ICE does not intend to re-detain

25 individuals like Plaintiffs, who received bond hearings pursuant to Matter of X-K-. See Dkt. 136
26 at 5. Significantly, however, Mr. Holt states only that ICE does not intend to re-detain such



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                      NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 3                                             615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                        Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 6 of 28




 1 individuals “[a]t this time,” Dkt. 137 ¶ 6 (emphasis added). Defendants omit that qualifier when

 2 discussing Mr. Holt’s statement in their brief.

 3          This vague and noncommittal assertion does meet Defendants’ “formidable burden” to

 4 show that its voluntary cessation makes it “absolutely clear the allegedly wrongful behavior

 5 could not reasonably be expected to recur.” Friends of the Earth v. Laidlaw Envtl. Servs. (TOC),

 6 Inc., 528 U.S. 167, 189-90 (2000) (emphasis added). Mr. Holt’s statement “does not suggest that

 7 it is binding . . . , nor would [such a statement] typically create legal obligations.” Porter v.

 8 Bowen, 496 F.3d 1009, 1017 (9th Cir. 2007). Courts have repeatedly declined to find detention

 9 claims moot where, as here, the government maintains it retains discretion to return an individual

10 to custody. See, e.g., Abdi v. Duke, 280 F. Supp. 3d 373, 395 (W.D.N.Y. 2017) (case not moot

11 because ICE’s stated intent not to re-detain noncitizen “at this time” “[left] open the possibility

12 that Respondents could, on a whim, change course and decide to re-detain”); Centeno-Ortiz v.

13 Culley, No. 11-cv-1970-IEG, 2012 WL 170123, at *4-5 (S.D. Cal. Jan. 19, 2012) (same, where

14 government “refuse[d] to disclaim its authority to detain Petitioner” and instead reserved

15 discretion to re-detain if “required by law”); see also Clark v. Martinez, 543 U.S. 371, 376 n.3

16 (2005) (same, where former detainee’s release was “subject to the Secretary’s discretionary

17 authority to terminate”). Compare Pircin–Peron v. Rison, 930 F.2d 773, 776 (9th Cir. 1991)

18 (case moot where there was no reasonable likelihood of re-detention because the specified
19 conditions for re-detention were outside the government’s control). Defendants argue that

20 Clapper v. Amnesty International USA, 568 U.S. 398 (2013), shows Plaintiffs lack a concrete

21 injury for standing, see Dkt. 136 at 5, but Clapper does not address the voluntary cessation

22 exception to mootness.

23          Nor is the risk of Plaintiffs’ re-detention speculative, as Defendants claim. See Dkt. 136

24 at 5. Matter of M-S- itself makes this clear. 27 I. & N. Dec. at 519 (reversing bond order and

25 ordering the respondent re-detained unless the Department of Homeland Security (DHS) grants
26 parole). Defendants have recently subjected other noncitizens to re-detention based on similar



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                       NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 4                                              615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                         Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
             Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 7 of 28




 1 changes in law. See, e.g., Meza v. Bonnar, No. 18-cv-02708-BLF, 2018 WL 2151877, at *1, *3

 2 (N.D. Cal. May 10, 2018) (granting temporary restraining order to prevent re-detention where

 3 the BIA vacated a bond granted prior to Jennings); see also id. at *3 (citing evidence that

 4 “following Jennings, other non-citizens have been re-detained”). Thus Plaintiffs continue to face

 5 re-detention and may challenge Matter of M-S-.

 6          Second, even assuming that Plaintiffs’ release on bond mooted their individual detention

 7 claims, the certified Bond Hearing Class can pursue Plaintiffs’ due process claim to a

 8 constitutionally adequate bond hearing. See Dkt. 102 at 2, 4; see also Dkt. 26 ¶¶ 5-7, 148

 9 (alleging Plaintiffs’ have right to “a bond hearing that is fair and comports with due process”).

10 As the Ninth Circuit has explained:

11              [I]f the district court has certified a class, mooting the putative class
                representative’s claim will not moot the class action. That is so because
12              upon certification the class “acquire[s] a legal status separate from the
                interest asserted by [the class representative],” so that an Article III
13
                controversy now exists “between a named defendant and a member of the
14              [certified] class . . . .”

15 Pitts v. Terrible Herbst, Inc., 653 F.3d 1081, 1090 (9th Cir. 2011) (quoting Sosna v. Iowa, 419

16 U.S. 393, 399, 402 (1975)). Here, there is no question that if Matter of M-S- takes effect on July

17 15, it will immediately deprive future class members of their right to a bond hearing. Thus, the

18 Bond Hearing Class maintains live detention claims. Moreover, current class members who have
19 been released on bond will be subject to re-detention, should Defendants change their minds on

20 this issue. Thus, this Court should reject Defendants’ mootness arguments.

21 II. Bond Hearing Class Has Stated a Due Process Claim to a Prompt Bond Hearing.

22          A. Plaintiffs Have Due Process Rights.

23          Defendants once again assert that, because Plaintiffs have only been in the United States

24 for a brief period after entering the country, they lack due process rights. Dkt. 136 at 7-8. This

25 Court has already rejected this argument. See Dkt. 91 at 9-10; Dkt. 110 at 6-7. Defendants ignore
26 the long-established principle that individuals who have entered the country have due process
     rights: “once [a noncitizen] enters the country, the legal circumstance changes, for the Due

     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                      NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 5                                             615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                        Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 8 of 28




 1 Process Clause applies to all ‘persons’ within the United States, including [noncitizens], whether

 2 their presence here is lawful, unlawful, temporary, or permanent.” Zadvydas v. Davis, 533 U.S.

 3 678, 693 (2001); see also Mathews v. Diaz, 426 U.S. 67, 77 (1976) (due process protects every

 4 person within the United States, “[e]ven one whose presence in this country is unlawful,

 5 involuntary, or transitory”); Dkt. 131 at 6-7 (citing additional cases). Thuraissigiam v. U.S. Dep’t

 6 of Homeland Sec., 917 F.3d 1097, 1111 n.15 (9th Cir. 2018) (“[P]resence matters to due

 7 process.”).

 8          This principle applies regardless of how long individuals have been present or the nature

 9 of their entry. Indeed, the Ninth Circuit has routinely applied this rule to noncitizens who only

10 recently entered. See, e.g., Flores-Chavez v. Ashcroft, 362 F.3d 1150, 1153, 1160-62 (9th Cir.

11 2004) (due process for noncitizen apprehended same day as unlawful entry); Jie Lin v. Ashcroft,

12 377 F.3d 1014 (9th Cir. 2004) (requiring due process for child found alone in international

13 airport); Padilla-Agustin v. INS, 21 F.3d 970, 972, 974-77 (9th Cir. 1994) (requiring due process

14 for noncitizen apprehended shortly after crossing border), abrogated on other grounds by Stone

15 v. INS, 514 U.S. 386 (1995); Dkt. 131 at 7 (citing additional cases).

16          Defendants cite language from a hodgepodge of cases to try to undermine this long-

17 established rule, see Dkt. 136 at 7-8, but those cases are distinguishable. Each involved

18 noncitizens who, unlike Plaintiffs, had not effected an entry into the United States. To the
19 contrary, those cases reaffirm that the Due Process Clause protects all those who have entered,

20 even those who have entered illegally. See Shaughnessy v. United States ex rel. Mezei, 345 U.S.

21 206, 212 (1953); Barrera v. Rison, 44 F.3d 1441, 1448-49 (9th Cir. 1995); Dkt. 91 at 8-9

22 (distinguishing Mezei and Barrera). Nor did Jennings cast doubt on this principle, as Defendants

23 claim. See Dkt. 136 at 8. Jennings simply noted—without deciding the issue—that noncitizens

24 arriving at ports of entry may lack a due process right to a bond hearing. See 138 S. Ct. at 852.

25          Defendants also invoke Castro v. U.S. Department of Homeland Security, 835 F.3d 422

26 (3d Cir. 2016). But the Ninth Circuit has rejected Castro as contrary to Supreme Court and Ninth



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                     NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 6                                            615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                       Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 9 of 28




 1 Circuit law. Thuraissigiam, 917 F.3d at 1112 n.15 (“[W]e disagree with . . . Castro’s conclusion

 2 that a person [who has entered the United States] lacks all procedural due process rights.”).

 3          Defendants’ reliance on Landon v. Plasencia, 459 U.S. 21, 32 (1982), is also misplaced,

 4 as there, the Court expanded the due process rights of arriving noncitizens at ports of entry who

 5 could show a substantial connection to the country. See Dkt. 136 at 7. Defendants also rely on

 6 language quoted completely out of context from United States v. Verdugo-Urquidez, 494 U.S.

 7 259 (1990). Dkt. 136 at 8. Yet Verdugo involved whether the Warrant Clause of the Fourth

 8 Amendment applied in Mexico and has no application here. See 494 U.S. at 262-63.

 9          Finally, contrary to Defendants’ assertions, Plaintiffs challenge the lack of procedures

10 relating to their detention, not their admission. See Dkt. 136 at 7-8. Mere release from detention

11 does not constitute an “admission” under the immigration laws. Cf. Ortega-Cervantes v.

12 Gonzales, 501 F.3d 1111, 1119 (9th Cir. 2007) (holding that an individual released from

13 detention on “conditional parole” is not “paroled into the United States” for immigration

14 purposes). For similar reasons, the government’s reliance on the political branches’ plenary

15 power over immigration is unavailing. The plenary power cases primarily concern the power to

16 expel or exclude noncitizens—not the power to imprison them. Thus, those cases are

17 inapplicable here, as the power to subject people to arbitrary detention is not within the

18 government’s “plenary” power. In any event, “[the plenary] power is subject to important
19 constitutional limitations.” Zadvydas, 533 U.S. at 695.

20          B. Plaintiffs Have a Due Process Right to a Bond Hearing.

21          Plaintiffs have stated a due process claim for a bond hearing upon which relief can be

22 granted. See Dkt. 130 ¶¶ 117-29. As demonstrated below, Plaintiffs are entitled to a bond hearing

23 on both substantive and procedural due process grounds. Defendants argue that this Court should

24 apply a presumption of constitutionality to the detention provisions of the Immigration and

25 Nationality Act (INA). See Dkt. 136 at 7. However, such a presumption is at odds with the
26 federal courts’ traditional exercise of de novo habeas corpus review to determine if detention is



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                      NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 7                                             615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                        Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 10 of 28




 1 “in violation of the Constitution.” 28 U.S.C. § 2241(c)(3). Indeed, courts carry out “the historic

 2 purpose of the writ, namely, to relieve detention by executive authorities without judicial trial.”

 3 Zadvydas, 533 U.S. at 699 (internal quotation marks omitted).

 4                  1. Substantive Due Process Requires a Bond Hearing.

 5          “Freedom from imprisonment—from government custody, detention, or other forms of

 6 physical restraint—lies at the heart of the liberty” protected by the Due Process Clause. Id. at

 7 690. The Supreme Court in Zadvydas affirmed the due process requirement that immigration

 8 detention, like all civil detention, is justified only “where a special justification . . . outweighs the

 9 ‘individual’s constitutionally protected interest in avoiding physical restraint.’” Id. (quoting

10 Kansas v. Hendricks, 521 U.S. 346, 356 (1997)); see also United States v. Salerno, 481 U.S. 739,

11 747 (1987) (substantive due process prohibits detention that is “excessive in relation to [the

12 government’s] regulatory goal”). The only legitimate justifications for immigration detention are

13 to effectuate removal and to protect against danger and flight risk during that process. Zadvydas,

14 533 U.S. at 690-91. Immigration detention violates due process unless it is reasonably related to

15 these legitimate purposes. See id. at 690; see also Hernandez v. Sessions, 872 F.3d 976, 990 (9th

16 Cir. 2017). Moreover, detention must be accompanied by adequate procedural safeguards to

17 ensure that these purposes are served. See Zadvydas, 533 U.S. at 690-92; Hernandez, 872 F.3d at

18 990.
19          As a consequence of Defendants’ elimination of bond hearings in Matter of M-S-, the

20 only procedure available to Plaintiffs to challenge their detention is a discretionary parole

21 determination made by a DHS officer. Dkt. 130 ¶ 54. However, with only one exception—

22 Demore v. Kim, 538 U.S. 510 (2003), a case which is clearly distinguishable—the Supreme

23 Court has never upheld civil detention as constitutional without an individualized hearing before

24 a neutral decision maker, to ensure continued detention is justified. See, e.g., Salerno, 481 U.S. at

25 750; Hendricks, 521 U.S. at 357-58; Foucha v. Louisiana, 504 U.S. 71, 79 (1992); Schall v.
26 Martin, 467 U.S. 253, 277, 279-81 (1984); see also Dkt. 131 at 9.



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                        NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 8                                               615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                          Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 11 of 28




 1          Although the Supreme Court upheld immigration detention without a hearing in Demore,

 2 that case is clearly distinguishable. First, the statute at issue in Demore imposed mandatory

 3 detention on certain noncitizens that Congress determined to pose a categorical bail risk because

 4 they had committed specific crimes. See 8 U.S.C. § 1226(c). The Court emphasized that this

 5 “narrow detention policy,” 538 U.S. at 526, was reasonably related to the government’s purpose

 6 of effectuating removal and protecting public safety, id. at 527-28. By contrast, the detention

 7 statute here applies broadly to individuals with no criminal records and with bona fide claims to

 8 protection in the United States. Cf. Zadvydas, 533 U.S. at 691 (doubting constitutionality of

 9 detention statute that “does not apply narrowly to ‘a small segment of particularly dangerous

10 individuals,’ . . . but broadly to [noncitizens] ordered removed for many and various reasons”

11 (citation omitted)).

12          Second, the Demore Court placed great reliance on the voluminous record before

13 Congress. That evidence showed that the “criminal aliens” targeted by the mandatory detention

14 statute posed a heightened categorical risk of flight and danger to the community. See 538 U.S.

15 at 518-21 (citing studies and congressional findings). In contrast, Congress made no such

16 findings regarding the population at issue here—that is, individuals who DHS has determined to

17 have a credible fear of persecution or torture.

18          Third, the Demore Court strongly emphasized what it understood to be the brief period of

19 time that mandatory detention typically lasts. See id. at 530 (noting that detention under §

20 1226(c) lasted “roughly a month and half in the vast majority of cases . . . and about five months

21 in the minority of cases in which the [noncitizen] chooses to appeal”). In contrast, class members

22 here may spend months or years in detention while their claims are adjudicated. Dkt. 130 ¶ 54.

23                 2. Procedural Due Process Requires an Individualized Bond Hearing.

24          For many of the same reasons, procedural due process likewise requires individualized

25 bond hearings before an IJ. See Mathews v. Eldridge, 424 U.S. 319, 335 (1976). First, Plaintiffs
26



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                     NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 9                                            615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                       Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 12 of 28




 1 have a profound interest in preventing their arbitrary detention. See Zadvydas, 533 U.S. at 690;

 2 see also Hernandez, 872 F.3d at 993; Dkt. 110 at 6; supra Section II.B.1.

 3          Second, the parole process creates an unacceptable risk of the erroneous deprivation of

 4 Plaintiffs’ liberty. The parole process consists merely of a custody review conducted by low-

 5 level ICE detention officers. See 8 C.F.R. § 212.5(a). It includes no hearing before a neutral

 6 decision maker, no record of any kind, and no possibility for appeal. See generally id. § 212.5(a)-

 7 (d). Instead, ICE officers make parole decisions by merely checking a box on a form that

 8 contains no factual findings, no specific explanation, and no evidence of deliberation. See, e.g.,

 9 Abdi, 280 F. Supp. 3d at 404-05; Damus v. Nielsen, 313 F. Supp. 3d 317, 324-25, 341 (D.D.C.

10 2018).

11          Finally, the government lacks any countervailing interest in denying Plaintiffs’ bond

12 hearings, as it has no legitimate interest in detaining individuals who pose no flight risk or

13 danger to the community. See Dkt. 110 at 15 (quoting Hernandez, 872 F.3d at 994). The only

14 other possible factor, administrative cost, is negligible, as the government has provided bond

15 hearings to asylum seekers pursuant to Matter of X-K- for more than a decade, and more

16 generally to noncitizens who have entered the United States for nearly the past 50 years.

17 Dkt. 131 at 2-3. In addition, the government itself has an interest in maintaining bond hearings

18 and ensuring accurate custody determinations. See, e.g., Matter of X-K-, 23 I. & N. Dec. at 736.
19                 3. Defendants’ Other Due Process Arguments Lack Merit.

20          Defendants other arguments as to why Plaintiffs have no due process right to a bond

21 hearing should be rejected. First, Defendants assert that the Supreme Court and Ninth Circuit

22 cases have affirmed that due process permits Defendants to detain Plaintiffs for at least six

23 months without a bond hearing. Dkt. 136 at 9-11 (citing Zadvydas, Demore, and Rodriguez v.

24 Robbins, 804 F.3d 1060 (9th Cir. 2015)). But none of the cited cases addressed the constitutional

25 issue presented here: whether it violates the Due Process Clause to detain Plaintiffs—individuals
26 who have entered the United States and been found to have bona fide asylum claims—without a



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                      NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 10                                            615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                        Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 13 of 28




 1 bond hearing for any period of time. Nor did the Supreme Court and Ninth Circuit hold that

 2 constitutional concerns only arise at the six-month mark, as Defendants claim. See Dkt. 136 at

 3 11. Instead, the cases affirm that due process requires immigration detention to be reasonably

 4 related to a valid government purpose and accompanied by adequate procedures to ensure those

 5 goals are served. See Zadvydas, 533 U.S. at 690; Demore, 538 U.S. at 527; Rodriguez, 804 F.3d

 6 at 1076-77.

 7          Second, Defendants argue that, as in Demore, detention without a bond hearing is

 8 constitutional because it serves the government’s valid purpose of ensuring Plaintiffs’ presence

 9 at removal proceedings. See Dkt. 136 at 9-10. But Demore is clearly distinguishable for the

10 reasons set forth above. See supra p. 9.

11          Third, Defendants argue that Zadvydas does not apply because unlike in Zadvydas, where

12 the petitioners were subject to indefinite detention because the government could not execute

13 their deportation orders, Plaintiffs’ detention has a “definite termination point.” See Dkt. 136 at

14 10-11. According to Defendants, that termination point is the conclusion of Plaintiffs’ removal

15 cases, at which point class members will be released or removed. Id. But in contrast to the

16 petitioners in Zadvydas, Plaintiffs do not assert a due process right to release from detention on

17 the theory that their detention is no longer in service of their removal. Instead, they argue that

18 due process requires a basic hearing to ensure that their continuing imprisonment is justified.
19          Finally, Defendants assert that Plaintiffs can “end their own detention” by acquiescing in

20 deportation. Dkt. 136 at 10. This argument is absurd. DHS has determined that Plaintiffs have a

21 credible fear of persecution, which gives them the right to remain in the United States while they

22 seek protection. Plaintiffs should not be required to voluntarily end their detention by returning

23 to the countries from which they fled persecution, torture, or even death. See Dkt. 110 at 9 (“The

24 Constitution does not require these Plaintiffs to endure such a no-win scenario.”).

25          C. Due Process Also Requires That the Hearing Be Promptly Afforded.

26          The Due Process Clause not only requires an individualized hearing, but also dictates that



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                       NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 11                                             615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                         Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 14 of 28




 1 Plaintiffs receive prompt hearings—as this Court has already made clear. Dkt. 91 at 13-14; Dkt.

 2 110 at 7, 13-14, 19. Defendants contend that due process is “a flexible concept,” Dkt. 136 at 9,

 3 and thus cannot require a seven-day deadline, id. at 8-12. However, agency guidance and case

 4 law from the immigration and civil detention contexts support Plaintiffs’ request.

 5          First, agency regulations and case law from the immigration context have repeatedly

 6 stated that bond hearings must be conducted in an expedited fashion, in recognition of Plaintiffs’

 7 liberty interests. See Dkt. 91 at 13-14; Dkt. 110 at 13-14 (relying in part on agency case law and

 8 guidance to deny Defendants’ motion to dismiss and issue preliminary injunction imposing

 9 deadline for bond hearings). Similarly, as this Court has observed, “further guidance is found in

10 the Congressional mandate” to review credible fear determinations quickly. Dkt. 110 at 13; see

11 also 8 U.S.C. § 1225(b)(1)(B)(iii)(III). Saravia v. Sessions, 905 F.3d 1137 (9th Cir. 2018),

12 further demonstrates that Plaintiffs have stated a claim for a prompt hearing. In that case, the

13 Ninth Circuit affirmed a district court’s decision to impose a seven-day deadline to hold hearings

14 for immigrant minors that DHS re-arrests following their previous release. 905 F.3d at 1143.

15 Defendants seek to distinguish that decision, asserting the class members in Saravia are

16 differently situated from Plaintiffs and not subject to mandatory detention. Dkt. 136 at 12. Their

17 arguments fail to acknowledge that Plaintiffs have bona fide claims for asylum and if they

18 prevail, to eventually become lawful permanent residents—strengthening their interests in
19 obtaining a prompt hearing. See 8 U.S.C. §§ 1158(a)(1), 1159(b). Additionally, there is no

20 question that they are entitled to due process rights that protect their liberty interests. See supra

21 Section II.A. The Saravia timeline is therefore appropriate for Plaintiffs.

22          Second, pre-trial and civil detention cases support Plaintiffs’ claim. See, e.g., Cty. of

23 Riverside v. McLaughlin, 500 U.S. 44, 56 (1991); Doe v. Gallinot, 657 F.2d 1017, 1025 (9th Cir.

24 1981). Defendants attempt to distinguish Gallinot by pointing out that it involved a citizen and

25 the mental health context, Dkt. 136 at 12, but once again, Plaintiffs have demonstrated they are
26 entitled to due process regarding their liberty. Supra Section II.A-B; see also Dkt. 110 at 13



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                        NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 12                                              615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                          Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 15 of 28




 1 (relying, inter alia, on Gallinot to require Defendants to provide prompt bond hearings).

 2          This Court has also rejected Defendants’ argument that Plaintiffs’ request for a prompt

 3 hearing is “not suitable to class consideration” because due process inquiries are “flexible.” Dkt.

 4 136 at 9; see also Dkt. 102 at 6. But Defendants’ apparent alternative—that class members

 5 should each seek individual relief—“border[s] on the cynical,” Dkt. 102 at 12, as “[t]he bare

 6 existence of optional habeas corpus review does not, of itself, alleviate due process concerns,”

 7 Gallinot, 657 F.2d at 1023. To the contrary, the “protection [of habeas corpus] is illusory when a

 8 large segment of the protected class cannot realistically be expected to set the proceedings into

 9 motion in the first place.” Id. In addition, each of the civil detention cases cited above

10 demonstrate that courts—including the Supreme Court—have long been willing to impose

11 deadlines for custody hearings to protect liberty rights in the civil or pre-trial detention context.

12          Second, Zadvydas and Demore do not foreclose a “prompt” bond hearing. As noted

13 above, Plaintiffs do not assert a due process right to release, but only that due process requires a

14 basic hearing to ensure that their continuing imprisonment remains justified, as required by

15 Zadvydas. And in Demore the Court permitted a “narrow [mandatory] detention policy,” 538

16 U.S. at 526, only for the “brief” window of removal proceedings for certain noncitizens who

17 have committed a statutorily enumerated crime, id. at 513. See 8 U.S.C. § 1226(c). In fact,

18 available data suggests that alternatives to detention mitigate, and nearly eliminate, much of the
19 government’s interest in using detention to prevent flight risk. See Hernandez, 872 F.3d at 991

20 (citing data on high attendance rates for one of ICE’s alternatives-to-detention programs).

21 III. Plaintiffs Have Stated a Statutory Claim to a Bond Hearing.

22      A. Plaintiffs Have Stated a Claim to a Bond Hearing under Section 1226(a).

23          Defendants’ elimination of bond hearings also violates the INA. In Matter of M-S-, the

24 Attorney General relied on the Supreme Court’s language in Jennings, indicating that 8 U.S.C.

25 § 1225(b)(1)(B)(ii) imposes mandatory detention throughout the proceedings. 27 I. & N. at 510
26 (quoting Jennings, 138 S. Ct. at 844-45). But Jennings did not address claims brought by the



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                       NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 13                                             615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                         Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 16 of 28




 1 class of asylum seekers at issue here, who were apprehended after they entered and were

 2 subjected to expedited removal pursuant to § 1225(b)(1)(A)(iii). Rather, the class certified in

 3 Jennings included only individuals who were classified as “arriving” pursuant to 8 U.S.C. §

 4 1225(b). That class argued primarily that they were entitled to bond hearings after they had faced

 5 six months of prolonged detention, since unlike the Plaintiffs here, the regulations excluded this

 6 class from entitlement to bond hearings. 8 C.F.R. § 1003.19(h)(2)(i)(B); see also Brief for

 7 Respondents at 2-3, Jennings, 138 S. Ct. 830 (No. 15-1204). Indeed, in Jennings, the government

 8 acknowledged that noncitizens who entered without inspection and were later found to have a

 9 credible fear of persecution were not part of the § 1225(b) subclass because such individuals

10 “were detained under regulations implementing Section 1226(a), not Section 1225(b).” Brief for

11 Petitioners at 18 n.5, Jennings, 138 S. Ct. 830 (No. 15-1204). Thus, in issuing the Jennings

12 decision, the Supreme Court did not purport to address the claims of the Bond Hearing class

13 members in this case.

14          Contrary to Defendants’ argument, see Dkt. 136 at 14-15, reading § 1225(b)(1)(B)(ii) to

15 require mandatory detention for individuals who have entered without inspection (EWI)

16 throughout their asylum proceedings creates significant tension with § 1225(b)(1)(B)(iii)(IV),

17 which explicitly requires mandatory detention only “pending a final determination of credible

18 fear of persecution and, if found not to have such a fear, until removed.”
19          Moreover, EWI asylum seekers can be and sometimes are placed directly into removal

20 proceedings under 8 U.S.C. § 1229a rather than passing through the credible fear process. Thus,

21 the Attorney General’s interpretation creates arbitrary and capricious results, as an asylum

22 seeker’s right to a bond hearing would hinge upon a DHS official’s discretionary determination

23 on whether to place the asylum seeker directly into § 1229a proceedings or first pass her through

24 a credible fear screening process under § 1225(b). Cf. Judulang v. Holder, 565 U.S. 42, 55

25 (2011) (“A method for disfavoring deportable [noncitizens] that bears no relation to these
26 matters—that neither focuses on nor relates to [a noncitizen’s] fitness to remain in the country—



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                     NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 14                                           615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                       Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 17 of 28




 1 is arbitrary and capricious.”); id. at 75 (“[T]he outcome of the Board’s comparable-grounds

 2 analysis itself may rest on the happenstance of an immigration official’s charging decision.”).

 3          Courts must read a statute to avoid serious constitutional problems when it is “fairly

 4 possible” to do so. Zadvydas, 533 U.S. at 689; see also Clark, 543 U.S. at 381 (the constitutional

 5 avoidance canon “is a tool for choosing between competing plausible interpretations of a

 6 statutory text, resting on the reasonable presumption that Congress did not intend the alternative

 7 which raises serious constitutional doubts”). In particular, courts have consistently “read

 8 significant limitations into other immigration statutes in order to avoid their constitutional

 9 invalidation.” Zadvydas, 533 U.S. at 689. As explained above, the detention of Plaintiffs without

10 a prompt individualized hearing before a neutral adjudicator raises serious due process concerns.

11 See supra, Section II.A-C. Accordingly, the Court should interpret the statute to require bond

12 hearings for class members under § 1226(a). Dkt. 130 ¶ 134.

13          B. Plaintiffs Have Stated a Claim to a Bond Hearing under Section 1182(d)(5).

14          Defendants’ elimination of individualized custody hearings also violates the INA for a

15 second reason. Both Jennings and Matter of M-S- recognize that the INA allows Plaintiffs to

16 seek release on parole. Jennings, 138 S. Ct. at 844 (citing 8 U.S.C. § 1182(d)(5)(A)); Matter of

17 M-S-, 27 I. & N. Dec. at 516-17 (same). Implementing regulations for § 1182(d)(5) provide that

18 DHS must exercise its parole discretion on a “case-by-case basis” and that it may parole
19 individuals who “present neither a security risk nor a risk of absconding,” 8 C.F.R. § 212.5(b),

20 and “whose continued detention is not in the public interest,” id. § 212.5(b)(5); see also id.

21 § 235.3(c). Although DHS and the former Immigration and Naturalization Service (INS) have

22 traditionally exercised the parole authority without IJ review, the parole statute itself is silent as

23 to the procedure for parole reviews.

24          As noted above, courts must construe a statute to avoid due process concerns where it is

25 “fairly possible” to do so, Zadvydas, 533 U.S. at 689, as is the case here. See supra Section II.A-
26 C. Thus, the parole statute can and should be read to provide an individualized hearing before an



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                        NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 15                                              615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                          Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 18 of 28




 1 IJ. Indeed, the government itself previously recognized that the statute can be construed to allow

 2 for IJ review of parole decisions. Memorandum from Paul W. Virtue, U.S. Dep’t of Justice, INS,

 3 to INS officials, Authority to Parole Applicants for Admission Who Are Not Also Arriving

 4 Aliens, Legal Op. No. 98-10, 1998 WL 1806685, at *2 (Aug. 21, 1998) (“The statute itself does

 5 not forbid delegation of the parole authority to officials who are not Service officers.”).

 6          Defendants incorrectly argue that Jennings forecloses Plaintiffs’ interpretation of 8

 7 U.S.C. § 1182(d)(5). See Dkt. 136 at 15. First, Jennings did not construe the parole statute or

 8 consider whether the parole process in place comports with due process. Moreover, the Court’s

 9 statement that “there are no other circumstances” than parole that provide for release of

10 noncitizens detained under § 1225(b), 138 S. Ct. at 844, did not address the procedures by which

11 Defendants must administer the statutory parole standard. Second, Plaintiffs’ interpretation is

12 consistent with Jennings’ explanation of the canon of constitutional avoidance. Jennings

13 contrasted the mandatory language of § 1225(b)(2) (“shall be detained”) with the discretionary

14 language of § 1231(a)(6) (“may be detained”). See id. at 844-45. Jennings reaffirmed the Court’s

15 prior holding in Zadvydas that the term “‘[m]ay’ . . . ‘suggests discretion’ but not necessarily

16 ‘unlimited discretion. In that respect the word ‘may’ is ambiguous.’” Jennings, 138 S. Ct. at 843

17 (quoting Zadvydas, 533 U.S. at 697). Thus, the parole statute’s use of the term “may” means that

18 “Zadvydas’s reasoning may fairly be applied in this case.” Jennings, 138 S. Ct. at 843.
19          Defendants also suggest that 8 U.S.C. § 1252(a)(2)(B)(ii) eliminates jurisdiction over

20 Plaintiffs’ claim. Dkt. 136 at 16. That section, entitled “Denials of discretionary relief,” provides

21 that no court has jurisdiction over a “decision or action . . . the authority for which is specified

22 under this subchapter to be in the discretion of the Attorney General or the Secretary of

23 Homeland Security.” 8 U.S.C. § 1252(a)(2)(B)(ii). But that statute does not preclude “purely

24 legal” challenges, “as they do not turn on discretionary judgement.” Kwai Fun Wong v. United

25 States, 373 F.3d 952, 963 (9th Cir. 2004) (collecting cases). Plaintiffs’ claim is such a pure legal
26 challenge.



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                       NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 16                                             615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                         Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 19 of 28




 1 IV. Plaintiffs Have Stated a Claim Under the APA.

 2          The APA expressly requires notice and an opportunity to comment prior to agency

 3 decisions to amend or repeal a rule. The statute defines “rule making” to mean “agency process

 4 for formulating, amending, or repealing a rule.” 5 U.S.C. § 551(5) (emphasis added). The APA

 5 also requires that a notice of proposed rulemaking shall be published in the Federal Register; that

 6 there be at least a 30-day period between notice and effective date; and that interested persons be

 7 given an opportunity to participate. 5 U.S.C. § 553(b)-(d).

 8          Defendants argue that that the Attorney General’s decision to eliminate bond hearings in

 9 Matter of M-S- was a permissible act of policymaking through adjudication, and thus exempt

10 from notice-and-comment. Dkt. 136 at 16-17. But the existing regulations, 8 C.F.R. §§ 1236.1(d)

11 and 1003.19(h)(2)(i), themselves provide Plaintiffs with a bond hearing. An agency, of course,

12 has discretion to “elect between rulemaking and ad hoc adjudication to carry out its mandate.”

13 Yang v. I.N.S., 79 F.3d 932, 936 (9th Cir. 1996). However, once an agency has promulgated a

14 regulation, the agency is bound by that regulation. See Morton v. Ruiz, 415 U.S. 199, 235 (1974)

15 (agency must comply with its own regulations when the rights of individuals are at stake).

16 Moreover, if Defendants wish to amend that regulation, it must do so through rulemaking

17 proceedings, and not through ad hoc adjudication. See Perez v. Mortg. Bankers Ass’n, 135 S. Ct.

18 1199, 1206 (2015) (explaining that the APA “mandate[s] that agencies use the same procedures
19 when they amend or repeal a rule as they used to issue the rule in the first instance”). For this

20 reason, all the cases cited by Defendants, Dkt. 136 at 17-18, are inapposite, as none addresses

21 Plaintiffs’ argument that the agency has already bound itself to address the availability of bond

22 hearings through rulemaking.

23          As the BIA explained in Matter of X-K-, the existing regulations entitle Plaintiffs to bond

24 hearings. 23 I. & N. Dec. at 731-32, 734-35. Specifically, the regulations give IJs general

25 authority to hold bond hearings for individuals in removal proceedings, at any time prior to the
26 entry of a final order of removal, except for specifically excluded classes of noncitizens. See 8



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                       NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 17                                             615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                         Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
             Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 20 of 28




 1 C.F.R. § 1236.1(d). 8 C.F.R. § 1003.19(h)(2)(i), in turn, exempts specific classes of individuals

 2 from the IJ’s general custody jurisdiction. Critically, that list does not include Plaintiffs—

 3 namely, persons who (1) entered without inspection, (2) were subjected to expedited removal,

 4 and (3) passed a credible fear screening.

 5          The regulatory history reinforces the plain meaning of § 1003.19(h)(2)(i). Initially, the

 6 agency proposed eliminating IJ jurisdiction over bond hearings for EWIs. See Inspection and

 7 Expedited Removal of Aliens, 62 Fed. Reg. 444, 483 (Jan. 3, 1997) (providing that that “an

 8 immigration judge may not exercise authority” over bond for “inadmissible aliens in removal

 9 proceedings,” which would include EWIs). However, the agency deleted that language from the

10 final rule, thereby maintaining IJ bond jurisdiction over EWIs. See 8 C.F.R. § 1003.19(h)(2)(i);

11 see also Margaret H. Taylor, The 1996 Immigration Act: Detention and Related Issues, 74 No. 5

12 Interpreter Releases 209, 215 (Feb. 3, 1997) (discussing regulatory history).

13          The government cannot waive its rulemaking obligations by claiming that the regulations

14 were void ab initio. As the D.C. Circuit has explained:

15              The . . . argument that notice and comment requirements do not apply to
                “defectively promulgated regulations” is untenable because it would permit
16              an agency to circumvent the requirements of § 553 merely by confessing
                that the regulations were defective in some respect and asserting that
17              modification or repeal without notice and comment was necessary to correct
18              the situation.
     Consumer Energy Council v. Fed. Energy Regulatory Comm’n, 673 F.2d 425, 447 n.79 (D.C.
19
     Cir. 1982); see also Nat’l Treasury Emps. Union v. Cornelius, 617 F. Supp. 365, 371 (D.D.C.
20
     1985) (“It would significantly erode the usefulness of the APA if agencies were permitted
21
     unilaterally to repeal regulations dealing with the substantive rights of individuals under federal
22
     statutes, by declaring that the earlier regulations were just a mistake.”).
23
            Moreover, rulemaking here would serve a useful purpose. In deciding Jennings, the
24
     Supreme Court expressly declined to consider the due process implications of its ruling. See 138
25
     S. Ct. at 851 (limiting its holding to statutory questions and remanding to court of appeals to
26
     address the constitutional issues “in the first instance”). A rulemaking process would thus give

     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                         NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 18                                               615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                           Seattle, WA 98104
                                                                                         Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 21 of 28




 1 the public the opportunity to propose, and the agency the opportunity to consider, alternative

 2 ways of implementing the INA to ameliorate the constitutional problems mandatory detention

 3 presents—for example, by construing the parole authority to require a hearing before an IJ. Cf.

 4 Continued Detention of Aliens Subject to Final Orders of Removal, 66 Fed. Reg. 56,967, 56,968

 5 (Nov. 14, 2001) (amending the custody review process for individuals detained after receiving a

 6 final order of removal in light of constitutional concerns addressed in Zadvydas v. Davis, 533

 7 U.S. 678 (2001)); id. at 56,974 (construing statute to require hearing before immigration judge

 8 for certain noncitizens that DHS seeks to detain despite being unable to execute those

 9 noncitizens’ removal orders). Defendants suggest that notice and comment rulemaking would

10 serve no purposes here because amicus briefs were presented to the Attorney General pending

11 his consideration of Matter of M-S-. Dkt. 136 at 17-18. However, there is no requirement that the

12 Attorney General consider the arguments presented by amicus briefing. In contrast, in notice and

13 comment proceedings, the AG’s failure to “respond to ‘significant’ comments” is subject to

14 judicial review and, if arbitrary and capricious, rescission of the rule. Am. Mining Cong. v. EPA,

15 965 F.2d 759, 771 (9th Cir. 1992).

16 V. Plaintiffs Are Entitled to Prompt Credible Fear Interviews.

17          A. Plaintiffs Have a Due Process Right to a Prompt Credible Fear Interview.

18          Defendants have waived sovereign immunity over Plaintiffs’ constitutional claim to a

19 prompt Credible Fear Interview (CFI) under 5 U.S.C. § 702, in conjunction with jurisdiction

20 under 28 U.S.C. § 1331. Dkt. 130 ¶ 8; see also Dkt. 69 at 7. Section 702’s waiver is not limited

21 to causes of action asserted under the APA. See, e.g., Presbyterian Church (U.S.A.) v. United

22 States, 870 F.2d 518, 524-26 (9th Cir. 1989) (holding that Section 702 eliminated the sovereign

23 immunity defense in suit asserting violation of constitutional rights). Moreover, the Court retains

24 habeas jurisdiction over Plaintiffs’ claims under 28 U.S.C. § 2241, which permits review of

25 challenges to protracted detention during the credible fear process. See Dkt. 130 ¶¶ 8, 37, 64, 74,
26 85, 94, 147-51. Regardless of this Court’s decision on Plaintiffs’ bond hearing claims, the CFI



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                     NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 19                                           615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                       Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 22 of 28




 1 delays that Plaintiffs challenge will prolong the period they remain detained before they can seek

 2 release on parole. See, e.g., Damus, 313 F. Supp. at 323-24 (describing parole process for

 3 individuals with positive credible fear determinations); see also Dkt. 69 at 10-12; Dkt. 98 at 6-9.

 4          Notably, Defendants have previously raised this issue, see Dkt. 36 at 8-9, and this Court

 5 has rejected it, see Dkt. 91 at 7-8 (explaining that “‘[i]t is now clear that [a] federal district court

 6 has habeas jurisdiction under 28 U.S.C. § 2241 to review’ complaints by detained [noncitizens]

 7 ‘for constitutional claims and legal error’” (first alteration in original) (quoting Leonardo v.

 8 Crawford, 646 F.3d 1157, 1160 (9th Cir. 2011))). This Court also has already rejected

 9 Defendants’ challenge to the merits of Plaintiffs’ constitutional claim to a timely credible fear

10 interview, including that Plaintiffs lack due process rights to the protections that they seek. See

11 id. at 8-10.

12          Contrary to Defendants’ assertions, see Dkt. 136 at 19-21, Plaintiffs enjoy due process

13 protections, especially those who have “entered” the country albeit without inspection. See, e.g.,

14 United States v. Raya-Vaca, 771 F.3d 1195, 1202-03 (9th Cir. 2014). Moreover, they simply ask

15 that the process Congress implemented for presenting persecution claims be fairly implemented.

16 See 8 U.S.C. §§ 1225(b)(1)(A)(ii); 1225(b)(1)(B)(i); see also Marincas v. Lewis, 92 F.3d 195,

17 203 (3d Cir. 1996). Furthermore, all members of the CFI Class, by virtue of their status as

18 asylum seekers, are entitled to certain minimum due process protections. See, e.g., Augustin v.
19 Sava, 735 F.2d 32, 37 (2d Cir. 1984); cf. Angov v. Lynch, 788 F.3d 893, 898 n.3 (9th Cir. 2015)

20 (noting this is an “open question” in this circuit). Thus, Defendants may not unreasonably

21 infringe upon Plaintiffs’ due process rights by unreasonably delaying credible fear interviews

22 and prolonging their detention. See also Dkt. 69 at 15 (distinguishing cases cited by Defendants).

23          B. The Administrative Procedure Act (APA) Entitles Plaintiffs to a Prompt CFI.

24          This Court previously dismissed Plaintiffs’ claim that the APA entitles them to prompt

25 credible fear interviews. Dkt. 92 at 10-13. Plaintiffs include the claim in the TAC in order to
26 preserve it for review.



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                        NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 20                                              615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                          Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 23 of 28




 1          C. 8 U.S.C. § 1252(a)(2)(A)(iv) Does Not Bar Plaintiffs’ Prompt CFI Claims.

 2          This Court already has held that 8 U.S.C. § 1252(a)(2)(A)(iv) does not bar Plaintiffs’

 3 credible fear claims, Dkt. 100 at 2, a challenge that Defendants now reiterate, see Dkt. 136 at 22-

 4 23. As Plaintiffs previously argued, the text of 8 U.S.C. § 1252(a)(2)(A)(iv) only bars challenges

 5 to “procedures and policies . . . to implement the provisions of section 1225(b)(1)” except as

 6 permitted by § 1252(e)(3) (emphasis added). See Dkt. 98 at 2-8. It therefore does not apply to

 7 Plaintiffs’ claims, as Plaintiffs challenge precisely the opposite: the agency’s failure to

 8 implement (or carry out) the process the statute’s system of timely credible fear interviews for

 9 noncitizens in expedited removal. Thus, this case falls into a well-established line of decisions

10 recognizing that the INA’s jurisdiction-stripping provisions do not apply where DHS and its sub-

11 agencies fail to comply with the governing statute or with their own policies implementing the

12 statute. See, e.g., Innovation Law Lab v. Nielsen, 342 F. Supp. 3d 1067, 1075 n.1 (D. Or. 2018)

13 (finding that § 1252(a)(2)(A)(iv) does not bar review of lawsuit challenging “specific actions . . .

14 that conflict with the very procedures and policies that Defendants . . . have adopted”); cf. Dkt.

15 98 at 5-6 (citing cases).1

16          Nor, as Defendants suggest, see Dkt. 136 at 22-23, do the limitations of § 1252(e) apply.

17 In relevant part, § 1252(e) permits certain challenges otherwise barred by § 1252(a)(2)(A)(iv),

18 but restricts such challenges to written policies and regulations implementing the expedited
19 removal system and challenges to the validity of the system as a whole, brought in the District of

20 Columbia within sixty days of first implementation. 8 U.S.C. § 1252(e)(3)(A)-(B). But applying

21 that provision to challenges, like Plaintiffs’, that address Defendants’ failure to implement the

22 statute would be absurd—because no statute, regulation or written procedure can trigger the

23 statutory deadline for bringing a challenge to the failure to implement the required process. Any

24 decision to the contrary would insulate Defendants’ actions from review. See also Dkt. 69 at 6.

25
     1
26    The Court also maintains jurisdiction pursuant to the habeas statute, 28 U.S.C. § 2241, which
     affords Plaintiffs a basis to seek relief for their constitutional claim that the delay of their
     credible fear determinations prolongs their detention in violation of due process. See supra p. 20.
     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                       NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 21                                             615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                         Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 24 of 28




 1 VI. Section 1252(f)(1) Does Not Bar Classwide Injunctive Relief.

 2          Finally, § 1252(f)(1) does not limit this Court from granting classwide injunctive relief.

 3 As an initial matter, § 1252(f)(1) does not prohibit this Court from issuing classwide declaratory

 4 relief. See Nielsen v. Preap 139 S. Ct. 954, 962 (2019) (holding that “the District Court had

 5 jurisdiction to entertain the plaintiffs’ request for declaratory relief”); accord Rodriguez v.

 6 Marin, 909 F.3d 252, 256 (9th Cir. 2018); Rodriguez v. Hayes, 591 F.3d 1105, 1119-20 (9th Cir.

 7 2010). Nor does § 1252(f)(1) bar injunctive relief on Plaintiffs’ statutory claims, as both the

 8 Ninth Circuit and this Court have held. See Hayes, 591 F.3d at 1120; Dkt. 91 at 19 (same).

 9          Furthermore, Defendants are incorrect that § 1252(f)(1) bars injunctive relief on

10 Plaintiffs’ constitutional claims. As the Ninth Circuit explained in Marin, § 1252(f)(1) does not

11 apply here for two reasons. In that case, the court specifically held that § 1252(f)(1) did not strip

12 jurisdiction over the plaintiffs’ detention claims, but remanded for the district court to “decide in

13 the first instance whether § 1252(f)(1) precludes classwide injunctive relief.” 909 F.3d at 256

14 n.1. The Ninth Circuit’s reasons for holding that § 1252(f)(1) did not strip jurisdiction over

15 detention claims apply equally to any effect that § 1252(f)(1) has on remedial jurisdiction and

16 compel the same result.

17          First, “[a]ll of the individuals in the . . . class are ‘individual[s] against whom [removal]

18 proceedings . . . have been initiated.’” Marin, 909 F.3d at 256 (second alteration in original)
19 (quoting § 1252(f)(1)). Pursuant to § 1252(f)(1), only persons already targeted for removal can

20 seek injunctive relief, as opposed to those individuals who are not yet in removal proceedings.

21 Am. Immigration Lawyers Ass’n v. Reno, 199 F.3d 1352, 1360 (D.C. Cir. 2000) (“Congress

22 meant to allow litigation challenging the new system by, and only by, [noncitizens] against

23 whom the new procedures had been applied.” (emphasis added)). Congress adopted § 1252(f)(1)

24 after a period in which organizations and classes of individuals who were not in removal

25 proceedings repeatedly brought preemptive challenges to the enforcement of certain immigration
26 statutes. E.g., Reno v. Catholic Soc. Servs., Inc., 509 U.S. 43 (1993) (class action brought by,



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                        NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 22                                              615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                          Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 25 of 28




 1 inter alia, immigrant rights’ organizations and class of individuals, many of whom were not in

 2 deportation proceedings); McNary v. Haitian Refugee Ctr., Inc., 498 U.S. 479, 487-88 (1991)

 3 (same by, inter alia, refugee services organizations and class of individuals, only some of whom

 4 were in proceedings); Haitian Refugee Ctr., Inc. v. Smith, 676 F.2d 1023, 1029 (5th Cir. Unit B

 5 1982) (class of, inter alia, individuals who applied for asylum but were not in proceedings).

 6 Section 1252(f)(1) eliminates such challenges. By contrast, the Plaintiffs here satisfy

 7 § 1252(f)(1)’s exception clause because all are “individual [noncitizens] against whom [removal]

 8 proceedings . . . have been initiated.” 8 U.S.C. § 1252(f)(1).

 9          Defendants seize upon dicta in Reno v. American-Arab Anti-Discrimination Committee

10 (“AADC”), 525 U.S. 471 (1999), to argue the reference to “an individual alien” bars all forms of

11 classwide injunctive relief. Dkt. 136 at 23 (citing AADC, 525 U.S. at 482; Jennings, 138 S. Ct. at

12 851). But AADC did not address § 1252(f)(1)’s exception clause. Nor did the Ninth Circuit in

13 Marin hold that Reno “likely forecloses” Plaintiffs’ claims for injunctive relief, as Defendants

14 claim. Dkt. 136 at 23. Instead, Marin simply noted that “even if” Reno forecloses injunctive

15 relief, declaratory relief remains available. 909 F.3d. at 256 (emphasis added). Moreover, courts

16 decline to construe references to “any individual” or “any plaintiff” as eliminating judicial

17 authority under Federal Rule of Civil Procedure 23. See, e.g., Califano v. Yamasaki, 442 U.S.

18 682, 700 (1979) (“The fact that the statute speaks in terms of an action brought by ‘any
19 individual’ . . . does not indicate that the usual Rule providing for class actions is not

20 controlling . . . . Indeed, a wide variety of federal jurisdictional provisions speak in terms of

21 individual plaintiffs, but class relief has never been thought to be unavailable under them.”);

22 Brown v. Plata, 563 U.S. 493, 531 (2011) (upholding classwide injunctive relief against a prison

23 despite provision stating “[p]rospective relief in any civil action with respect to prison conditions

24 shall extend no further than necessary to correct the violation of the Federal right of a particular

25 plaintiff or plaintiffs”) (citing 18 U.S.C. 3626(a)(1)(A)). Nor does Marin’s construction of §
26 1252(f)(1) render the term “individual” superfluous, as Defendants assert. Dkt. 136 at 23 (citing



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                       NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 23                                             615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                         Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 26 of 28




 1 Hamama v. Adducci, 912 F.3d 869, 877-78 (6th Cir. 2018)). Congress used “individual” to stop

 2 organizational plaintiffs from pursuing injunctions on behalf of people not in removal

 3 proceedings. Supra p. 23. Marin’s reading of the plain language thus effects Congress’s intent.

 4          Second, § 1252(f)(1) also does not bar relief here “because it lacks a clear statement

 5 repealing the court’s habeas jurisdiction.” Marin, 909 F.3d at 256. Plaintiffs invoke the Court’s

 6 habeas corpus authority under 28 U.S.C. § 2241. Dkt. 130 ¶ 8. It is well established that courts

 7 will not read a statute to restrict their power to grant habeas relief unless Congress explicitly

 8 revokes authority under the general federal habeas statute—28 U.S.C. § 2241—by name. INS v.

 9 St. Cyr, 533 U.S. 289, 314 (2001); Demore, 538 U.S. at 517. The same applies here, as §

10 1252(f)(1) does not expressly revoke authority to grant relief in habeas corpus cases; it is silent

11 on the subject. That inference is even stronger here, as after St. Cyr, Congress amended 8 U.S.C.

12 § 1252 to explicitly limit habeas jurisdiction in other portions of § 1252. See, e.g., 8 U.S.C. §§

13 1252(a)(2)(B); 1252(b)(9).

14          Moreover, restricting federal courts’ power to resolve habeas cases “as law and justice

15 require,” 28 U.S.C. § 2243, would raise serious constitutional problems. Congress gave federal

16 courts authority to entertain habeas cases, including the power to order the release of federal

17 prisoners, in 1789. See St. Cyr, 533 U.S. at 305. In addition, under the Suspension Clause, “the

18 habeas court must have the power to order the conditional release of an individual unlawfully
19 detained.” Boumediene v. Bush, 553 U.S. 723, 779 (2008). Thus, § 1252(f) cannot be construed

20 to deprive federal courts of equitable authority in cases founded upon habeas jurisdiction.

21                                           CONCLUSION

22          For the foregoing reasons, the Court should deny Defendants’ motion to dismiss.

23
     RESPECTFULLY SUBMITTED this 17th day of June, 2019.
24

25
26



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                       NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 24                                             615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                         Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 27 of 28



      s/ Matt Adams                          s/ Trina Realmuto
 1    Matt Adams, WSBA No. 28287             Trina Realmuto*
 2    Email: matt@nwirp.org                  Email: trealmuto@immcouncil.org

 3    s/ Leila Kang                          s/ Kristin Macleod-Ball
      Leila Kang, WSBA No. 48048             Kristin Macleod-Ball*
 4    Email: leila@nwirp.org                 Email: kmacleod-ball@immcouncil.org
 5    s/ Aaron Korthuis                      AMERICAN IMMIGRATION COUNCIL
 6    Aaron Korthuis, WSBA No. 53974         1318 Beacon Street, Suite 18
      Email: aaron@nwirp.org                 Brookline, MA 02446
 7                                           Telephone: (857) 305-3600
      NORTHWEST IMMIGRANT RIGHTS
 8    PROJECT
      615 Second Avenue, Suite 400           s/ Judy Rabinovitz
 9
      Seattle, WA 98104                      Judy Rabinovitz*
10    Telephone: (206) 957-8611              Email: jrabinovitz@aclu.org
      Facsimile: (206) 587-4025
11                                           s/ Michael Tan
                                             Michael Tan*
12                                           Email: mtan@aclu.org
13
                                             s/ Anand Balakrishnan
14                                           Anand Balakrishnan*
                                             Email: abalakrishnan@aclu.org
15
                                             ACLU IMMIGRANTS’ RIGHTS PROJECT
16                                           125 Broad Street, 18th floor
                                             New York, NY 10004
17
                                             Telephone: (212) 549-2618
18
19                                           s/ Emily Chiang
                                             Emily Chiang, WSBA No. 50517
20                                           Email: echiang@aclu-wa.org
21
                                             ACLU OF WASHINGTON FOUNDATION
22                                           901 5th Ave, Suite 630
                                             Seattle, WA 98164
23                                           Telephone: 206-624-2184
24

25                                           *Admitted pro hac vice

26



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS           NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 25                                 615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                             Seattle, WA 98104
                                                                           Tel. (206) 957-8611
            Case 2:18-cv-00928-MJP Document 141 Filed 06/17/19 Page 28 of 28




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on June 17, 2019, I electronically filed the foregoing with the Clerk

 3 of the Court using the CM/ECF system which will send notification of such filing to the

 4 following:
                   Lauren C. Bingham              lauren.c.bingham@usdoj.gov
 5                                                ecf.oil-dcs@usdoj.gov
 6                                                crystal.greene@usdoj.gov

 7                 Joseph A. Darrow               joseph.a.darrow@usdoj.gov

 8                 Archith Ramkumar               archith.ramkumar@usdoj.gov
                                                  ar4kc@virginia.edu
 9

10                 Sarah S. Wilson                Sarah.Wilson2@usdoj.gov
                                                  Daniel.C.Meyer@usdoj.gov
11
     And I hereby certify that I have mailed by United States Postal Service the document to the
12
     following non CM/ECF participants: None.
13

14 Dated: June 17, 2019.                                  s/ Aaron Korthuis
                                                          Aaron Korthuis
15                                                        Northwest Immigrant Rights Project
16                                                        615 Second Avenue, Suite 400
                                                          Seattle, WA 98104
17                                                        (206) 816-3872
                                                          aaron@nwirp.org
18
19

20

21

22

23

24

25
26



     PLS.’ RESP. TO DEFS.’ MOT. TO DISMISS                      NORTHWEST IMMIGRANT RIGHTS PROJECT
     THIRD AMENDED COMPLAINT – 26                                            615 Second Avenue, Suite 400
     Case No. 2:18 cv 00928-MJP                                                        Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
